FILED
                            NOT FOR PUBLICATION                             OCT 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50486

               Plaintiff - Appellee,             D.C. No. 3:14-cr-00189-AJB

 v.
                                                 MEMORANDUM*
CARLOS DANIEL RAMIREZ-
RODRIGUEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Anthony J. Battaglia, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Carlos Daniel Ramirez-Rodriguez appeals from the district court’s judgment

and challenges the 168-month sentence imposed following his guilty-plea

conviction for conspiracy to import controlled substances, in violation of 21 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 952, 960, and 963; and importation of a controlled substance, in violation of 21

U.S.C. §§ 952 and 960. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      First, Ramirez-Rodriguez contends that the district court violated due

process and Federal Rule of Criminal Procedure 32(i)(1)(C) when it relied on

previously undisclosed evidence about his codefendants’ personal histories at

sentencing. Because Ramirez-Rodriguez did not object to the use of the evidence

at the sentencing hearing, we review for plain error. See United States v. Warr,

530 F.3d 1152, 1162 (9th Cir. 2008). Ramirez-Rodriguez fails to establish that

there was plain error affecting his substantial rights, because he cannot show a

reasonable probability that he would have received a different sentence had the

court not considered the evidence. See id. at 1163.

      Second, Ramirez-Rodriguez contends that the district court procedurally

erred by failing to explain adequately the sentence. We review for plain error, see

United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find

none. The district court sufficiently explained the sentence. See United States v.

Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Finally, Ramirez-Rodriguez contends that his sentence is substantively

unreasonable in light of the significant mitigating factors he presented at


                                           2                                   14-50486
sentencing. The district court did not abuse its discretion in imposing Ramirez-

Rodriguez’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

below-Guidelines sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including the

nature of the offense. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          3                                   14-50486